COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-466-CV
 
IN RE CITY OF SOUTHLAKE                                                     RELATOR
 
 
                                               ----------
                                    ORIGINAL
PROCEEDING
                                               ----------
                                MEMORANDUM
OPINION[1]
                                               ----------
We have
considered the parties= AAgreed
Motion To Dismiss Mandamus Action.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss this original
proceeding. 
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
 
PANEL:  MCCOY, WALKER, and
MEIER, JJ.
 
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.